DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-12 depend, the term “the nozzle” on line 8 lacks clear antecedent basis in that it is not clear if this “nozzle” is the same as the previously recited “blowing nozzle” or some other nozzle, rendering the scope of the claims indefinite.

3) In claims 3, 19 and 20, the claims recite that the “blowing nozzle is used”, but then recites only limitations dealing with the configuration or shape of the blowing nozzle rather than any actual method steps, rendering the scope of the claims indefinite since it is not clear how or in what manner the method of “use” is achieved.
4) In claims 5 and 15, the claims recite that the spout is arranged at plural places. It is not clear how a single component (the spout) can be placed at a plurality of places at once, rendering the scope of the claim indefinite. 
5) In claims 6 and 16, the term “slit-like” renders the scope of the claims indefinite in that the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
6) In claims 9 and 10, the claims recite varying the supply rate of oxygen blowing refining according to various conditions (the progression of refining in claim 9 and the silicon concentration in claim 10) but the claims do not recite what the actual relationships are between the oxygen blowing and the two recited conditions, rendering the scope of the claims indefinite.
7) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-156083 A (JP’083). JP’083 teaches a method of oxygen blowing and lance therefore, including an oxygen top blowing lance (7) for blowing an oxygen containing gas into a reaction vessel (17 or 1) where the oxygen containing gas is a main supply gas supplied from an inlet side of the nozzle (7) and which passes through an outer shell of the nozzle while a control gas is jetted toward the inside of the nozzle from refining spouts (12, 13) in the side face of the nozzle at a sited where the nozzle is arranged substantially as recited in claim 1 (see figures 7 and 8 for example) thereby showing all aspects of claims 1, 13 and 16.
With respect to claims 2, 14 and 17, the nozzle of JP’083 has a narrowed cross section area meeting the claim limitations (see figures 7 or 8 for example)
With respect to claims 3, 19 and 20, the nozzle of JP’083 is a Laval nozzle (see figures 7 or 8 for example).
Allowable Subject Matter
Claims 4-12, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because as shown by the examples in the specification for example, the recited blowing parameters and configurations recited in the above claims result in improved jet control and performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2015/0344982, showing a further example of a top blowing lance including a control gas injected into a main stream, and US 2020/0392592 (the publication of the instant application) are also cited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk